MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2017	ME	185	
Docket:	   Ken-16-402	
Argued:	   April	13,	2017	 	
Decided:	  August	22,	2017	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                         	
                                   RYAN	TURNER	
	
	
SAUFLEY,	C.J.	

      [¶1]		Ryan	Turner	drove	his	car	up	over	a	sidewalk	median	in	Waterville	

and	 drew	 the	 attention	 of	 a	 Winslow	 police	 officer	 who	 had	 just	 stopped	

another	 driver,	 coming	 across	 the	 bridge	 into	 Waterville,	 for	 a	 traffic	

infraction	 that	 had	 occurred	 in	 Winslow.	 	 After	 Turner	 careened	 onward,	 he	

pulled	 into	 a	 parking	 lot	 and	 stopped	 his	 car.	 	 The	 Winslow	 officer	 stopped	

what	 he	 was	 doing,	 followed	 Turner,	 and	 approached	 Turner	 in	 the	 parking	

lot.	 	 Following	 that	 contact,	 Turner	 was	 charged	 by	 an	 arriving	 Waterville	

officer	 with	 operating	 under	 the	 influence	 (Class	D),	 29-A	 M.R.S.	

§	2411(1-A)(C)(1)	 (2016).	 	 After	 a	 jury	 found	 Turner	 guilty,	 the	 court	

(Kennebec	 County,	 Benson,	 J.)	 entered	 a	 judgment	 of	 conviction.	 	 Turner	

appeals	from	the	conviction,	arguing	that	the	motion	court	(Marden,	J.)	erred	
2	

in	 denying	 his	 motion	 to	 suppress	 the	 evidence	 obtained	 from	 the	 Winslow	

officer’s	 extraterritorial	 stop	 of	 his	 vehicle	 because	 the	 officer	 exceeded	 the	

authority	 granted	 to	 him	 by	 30-A	 M.R.S.	 §	2671	 (2016)	 and	 Winslow,	 Me.,	

Code	§	2-44	(2010).		We	affirm	the	judgment	of	conviction.	

                                    I.		BACKGROUND	

       [¶2]	 	 The	 following	 facts	 were	 found	 by	 the	 motion	 court	 and	 are	

supported	 by	 competent	 evidence	 in	 the	 suppression	 record.	 	 See	 State	 v.	

Kierstead,	2015	ME	45,	¶	14,	114	A.3d	984.	

       [¶3]	 	 On	 March	 19,	 2015,	 at	 approximately	 10:00	 p.m.,	 a	 Winslow	 law	

enforcement	officer	initiated	a	traffic	stop	in	Winslow,	but	the	car	drove	into	

Waterville	 before	 stopping.	 	 While	 engaged	 in	 that	 traffic	 stop	 in	 Waterville,	

the	 officer	 heard	 a	 loud	 noise	 and	 observed	 a	 silver	 four-door	 sedan	 drive	

over	 the	 curb	 and	 proceed	 in	 an	 erratic	 manner	 while	 turning	 from	 Spring	

Street	onto	Front	Street.		The	officer	terminated	the	traffic	stop	and	attempted	

to	 locate	 the	 silver	 sedan	 on	 Front	 Street.	 	 He	 noticed	 a	 vehicle	 of	 identical	

appearance	 parked	 in	 an	 adjacent	 bank	 parking	 lot.	 	 The	 officer	 pulled	 his	

cruiser	 in	 behind	 the	 vehicle,	 leaving	 sufficient	 room	 for	 the	 vehicle	 to	 pull	

around	the	cruiser,	and	turned	on	the	cruiser’s	blue	lights.		He	noticed	that	the	

motor	was	not	running	and	that	there	was	damage	to	the	vehicle	and	fluid	on	
                                                                                                 3	

the	ground	consistent	with	what	one	would	observe	after	a	vehicle	had	been	

driven	 over	 a	 curb.	 	 The	 officer	 also	 made	 observations	 of	 the	 driver,	 whose	

appearance	 indicated	 impairment.	 	 The	 officer	 asked	 for	 the	 driver’s	 license	

and	 registration	 and	 identified	 the	 driver	 as	 Turner.	 	 The	 officer	 took	 no	

further	action	and	immediately	notified	Waterville	police.1		The	record	reflects	

that	a	Waterville	officer	arrived	approximately	two	minutes	later.			

       [¶4]	 	 Turner	 was	 charged	 by	 complaint	 with	 criminal	 operating	 under	

the	 influence	 and	 failing	 to	 submit	 to	 a	 chemical	 test	 (Class	 D),	 29-A	 M.R.S.	

§	2411(1-A)(C)(1).	 	 He	 entered	 a	 not	 guilty	 plea	 and	 moved	 to	 suppress	 all	

evidence	obtained	from	the	Winslow	officer’s	stop	of	the	vehicle,	arguing	that	

he	was	unreasonably	seized	by	the	Winslow	police	officer	because	the	officer	

was	acting	outside	the	municipality	where	he	had	been	appointed,	in	violation	

of	Maine’s	“fresh	pursuit”	statute,	30-A	M.R.S.	§	2671,	and	the	Winslow	Code.	

       [¶5]		On	April	26,	2016,	the	court	held	a	suppression	hearing	where	the	

Winslow	officer	was	the	only	testifying	witness.		After	the	hearing,	the	court	

entered	an	order	denying	the	motion	to	suppress.		Turner	filed	two	motions	

for	further	findings	of	fact	and	conclusions	of	law	and	a	motion	to	reconsider.		


  1		The	Winslow	officer	testified	that	he	did	not	communicate	directly	with	Waterville	police	but	

rather	contacted	“the	Waterville	communication	center,”	which	dispatches	for	both	Winslow	police	
and	Waterville	police.		
4	

The	 court	 ultimately	 concluded	 that	 the	 officer’s	 observations	 of	 the	 erratic	

operation	 and	 possible	 property	 damage	 constituted	 specific	 and	 articulable	

facts	 for	 the	 officer	 to	 reasonably	 believe	 that	 a	 misdemeanor	 had	 been	

committed	 in	 his	 presence	 or	 that	 the	 driver	 was	 impaired	 and	 needed	

assistance.	 	 See	 M.R.U.	 Crim.	 P.	 41A(d).	 	 The	 court	 further	 concluded	 that	

Turner	was	not	seized	until	the	Winslow	officer	asked	for	Turner’s	license	and	

registration,	at	which	time	the	encounter	became	an	investigatory	detention.		

The	 court	 declined	 to	 give	 weight	 to	 Turner’s	 argument	 that	 the	 Winslow	

officer	did	not	have	jurisdictional	authority	to	seize	him	in	Waterville.		Citing	

to	 State	 v.	 Rideout,	 2000	 ME	 194,	 761	 A.2d	 288,	 and	 State	 v.	 Jolin,	

639	A.2d	1062	 (Me.	 1994),	 the	 court	 concluded,	 “The	 officer	 had	 probable	

cause	 to	 arrest	 [Turner]	 and	 his	 action	 was	 reasonable	 in	 light	 of	 an	

immediate	 need	 to	 prevent	 [Turner]	 from	 harming	 himself	 or	 others.	 	 An	

extraterritorial	arrest	is	not	per	se	unreasonable	giving	rise	to	the	application	

of	 the	 exclusionary	 rule.”	 	 The	 court	 declined	 to	 make	 further	 findings	

regarding	 the	 Winslow	 officer’s	 contact	 with	 the	 Waterville	 Police	

Department.	

      [¶6]	 	 Following	 the	 denial	 of	 the	 motion	 to	 suppress,	 the	 court	

(Benson,	J.)	 held	 a	 one-day	 jury	 trial	 on	 August	 22,	 2016.	 	 The	 jury	 found	
                                                                                         5	

Turner	guilty,	and	the	court	sentenced	him	to	the	mandatory	ninety-six	hours’	

imprisonment	required	by	his	refusal	to	submit	to	a	chemical	test,	a	150-day	

license	 suspension,	 and	 a	 $600	 fine.	 	 See	 29-A	 M.R.S.	 §	2411(5)(A)	 (2016).		

Turner	timely	appealed.		See	15	M.R.S.	§	2115	(2016);	M.R.	App.	P.	2(b)(2)(A).			

                                   II.		DISCUSSION	

      [¶7]	 	 Turner	 argues	 that	 the	 trial	 court	 erred	 in	 denying	 his	 motion	 to	

suppress	 because	 he	 was	 unreasonably	 seized	 when	 the	 Winslow	 officer,	

outside	 that	 officer’s	 territorial	 jurisdiction,	 stopped	 him	 in	 violation	 of	

Maine’s	fresh	pursuit	statute	and	the	local	ordinance.		When	reviewing	a	trial	

court’s	denial	of	a	motion	to	suppress,	we	review	the	findings	of	fact	for	clear	

error	and	the	conclusions	of	law	de	novo.		State	v.	Gerry,	2016	ME	163,	¶	11,	

150	A.3d	810.		Because	Turner	does	not	challenge	the	court’s	factual	findings,	

we	review	only	the	legal	determination	that	the	officer’s	seizure	of	Turner	was	

constitutional	and	reasonable.		See	Kierstead,	2015	ME	45,	¶	14,	114	A.3d	984.		

“We	will	uphold	the	denial	of	a	motion	to	suppress	if	any	reasonable	view	of	

the	 evidence	 supports	 the	 trial	 court’s	 decision.”	 	 Id.	 (quotation	 marks	

omitted).	
6	

A.	      Fourth	Amendment	Seizure	

         [¶8]	 	 The	 State	 contests	 the	 court’s	 finding	 that	 the	 Winslow	 officer	

subjected	 Turner	 to	 an	 investigatory	 detention.	 It	 argues	 that,	 without	

investigatory	 detention,	 Turner’s	 Fourth	 Amendment	 rights	 were	 not	

implicated.2		Although	Turner	asserts	that	the	State	cannot	contest	this	finding	

because	it	did	not	cross-appeal,	when	the	defendant	appeals,	the	State	is	not	

required	to	cross-appeal	and	“may	argue	that	error	in	the	proceedings	at	trial	

in	fact	supports	the	judgment.”		15	M.R.S.	§	2115-A(3).		Ultimately,	we	defer	to	

the	 motion	 court’s	 factual	 findings	 and	 final	 conclusion	 that	 the	 Winslow	

officer	 effected	 a	 brief,	 investigatory	 detention	 of	 Turner	 for	 which	 Turner	

was	entitled	to	the	protections	of	the	Fourth	Amendment.3	

         [¶9]	 	 Therefore,	 we	 must	 determine	 whether	 the	 officer’s	 actions	

constituted	 an	 unreasonable	 seizure.	 	 See	 State	 v.	 Gulick,	 2000	 ME	 170,	

¶¶	12-13,	759	A.2d	1085.		As	always,	this	is	a	mixed	question	of	fact	and	law.		


     2		In	its	original	order	on	Turner’s	motion	to	suppress,	the	court	concluded	that	the	officer	did	

not	seize	Turner	for	Fourth	Amendment	purposes.		The	court	stated	that	it	“[was]	not	satisfied	that	
the	mere	operation	of	the	officer’s	blue	light	determines	a	traffic	stop	or	detention	of	the	operator.”		
After	Turner	filed	a	joint	motion	for	further	findings	of	fact	and	conclusions	of	law	and	motion	for	
reconsideration,	 the	 court	 withdrew	 its	 prior	 finding	 and	 found	 that	 Turner	 was	 seized	 when	 the	
officer	requested	Turner’s	license	and	registration,	but	not	before.	
     3		To	support	an	investigatory	detention	of	a	motor	vehicle,	a	law	enforcement	officer	“must	have	

an	 objectively	 reasonable,	 articulable	 suspicion	 that	 either	 criminal	 conduct,	 a	 civil	 violation,	 or	 a	
threat	to	public	safety	has	occurred,	is	occurring,	or	is	about	to	occur.”		State	v.	Sylvain,	2003	ME	5,	
¶	11,	814	A.2d	984.	
                                                                                         7	

See	 Gerry,	 2016	 ME	 163,	 ¶	 11,	 150	 A.3d	 810.	 	 We	 begin	 with	 the	 operative	

facts.		The	court	found	that	the	officer	parked	his	cruiser	behind	Turner’s	car,	

activated	the	cruiser’s	emergency	lights,	and	asked	Turner	for	his	license	and	

registration.		The	Winslow	officer	was	in	Waterville	as	a	result	of	a	legitimate	

pursuit	 of	 a	 motorist	 who	 traveled	 into	 Waterville	 in	 the	 course	 of	 a	 traffic	

stop	 that	 originated	 in	 Winslow.	 	 The	 Winslow	 officer	 directly	 observed	

Turner’s	 erratic	 and	 potentially	 dangerous	 operation	 of	 the	 car,	 and	 the	

Winslow	 officer’s	 contact	 with	 Turner	 occurred	 immediately	 following	 that	

erratic	operation	and	after	Turner	had	himself	stopped	his	car	in	the	parking	

lot.	 	 Finally,	 the	 record	 reflects	 that	 the	 Winslow	 officer	 contacted	 the	

Waterville	 dispatch	 center	 and	 that	 the	 Waterville	 officer	 arrived	 within	

minutes	of	that	contact.			

      [¶10]	 	 On	 these	 facts,	 the	 Winslow	 officer	 certainly	 had	 sufficient	

articulable	suspicion	of	either	the	commission	of	a	crime	or	the	existence	of	a	

health	and	safety	crisis	to	support	the	stop	of	Turner’s	vehicle,	had	the	officer	

been	 operating	 within	 his	 geographic	 authority.	 	 Thus,	 the	 legal	 question	

presented	 is	 whether	 the	 extraterritorial	 nature	 of	 the	 stop	 rendered	 it	

“unreasonable”	 for	 purposes	 of	 a	 Fourth	 Amendment	 analysis,	 requiring	
8	

suppression	 of	 the	 evidence	 obtained	 during	 the	 Winslow	 officer’s	 stop	 of	

Turner.			

B.	   Violation	of	the	Fresh	Pursuit	Statute	

      [¶11]	 	 The	 geographic	 scope	 of	 the	 Winslow	 officer’s	 authority	 is	

defined	 by	 statute.	 	 Maine’s	 fresh	 pursuit	 statute	 provides,	 in	 pertinent	 part,	

“No	 police	 officer	 has	 any	 authority	 in	 criminal	 or	 traffic	 infraction	 matters	

beyond	the	limits	of	the	municipality	in	which	the	officer	is	appointed,	except,”	

as	 relevant	 here,	 to	 “[a]rrest	 a	 person	 who	 travels	 beyond	 the	 limits	 of	 the	

municipality	 in	 which	 the	 officer	 is	 appointed	 when	 in	 fresh	 pursuit	 of	 that	

person.”		30-A	M.R.S.	§	2671(2)(E).	

      [¶12]	 	 An	 exception	 to	 the	 limitations	 set	 out	 in	 section	 2671(2)(E)	

exists	 when	 the	 officer	 observes	 the	 commission	 of	 a	 crime	 outside	 of	 his	 or	

her	 municipality.	 	 A	 municipality	 may	 authorize	 its	 police	 officers	 who	 have	

completed	 the	 basic	 training	 course	 required	 for	 continued	 full-time	

employment	 to	 make	 warrantless	 extraterritorial	 arrests	 of	 “[a]ny	 person	

who	has	committed	or	is	committing	in	the	officer’s	presence	any	Class	D	or	

Class	 E	 crime.”	 	 30-A	 M.R.S.	 §	 2671(2-A);	 17-A	 M.R.S.	 §	15(1)(B)	 (2016);	 see	

also	25	M.R.S.	§	2804-C	(2016).		Pursuant	to	section	2671(2-A),	the	Town	of	

Winslow	 has	 authorized	 its	 full-time	 police	 officers	 to	 make	 such	
                                                                                          9	

extraterritorial	 arrests	 “if,	 when	 possible,	 the	 law	 enforcement	 agency	 of	 a	

foreign	municipality	in	which	the	arrest	is	to	be	made	is	notified	in	advance	or,	

when	not	possible,	the	law	enforcement	agency	of	the	foreign	municipality	in	

which	 the	 arrest	 has	 been	 made	 is	 notified	 immediately	 after	 the	 arrest.”		

Winslow,	Me.,	Code	§	2-44	(incorporating	the	language	in	section	2671(2-A)).			

       [¶13]	 	 Here,	 the	 entire	 encounter	 between	 Turner	 and	 the	 Winslow	

officer	 took	 place	 in	 Waterville	 outside	 that	 officer’s	 territorial	 limits.		

Accordingly,	 although	 the	 “fresh	 pursuit”	 authority	 set	 out	 in	 section	

2671(2)(E)	applied	to	the	Winslow	officer’s	pursuit	of	the	motorist	across	the	

bridge	 into	 Waterville,	 that	 provision	 did	 not	 apply	 to	 his	 stop	 of	 Turner.		

Thus,	for	the	Winslow	officer	to	have	had	statutory	authority	to	seize	Turner	

in	 Waterville,	 he	 must	 have	 complied	 with	 the	 Winslow	 ordinance	 enacted	

pursuant	to	section	2671(2-A).			

       [¶14]		Pursuant	to	section	2671(2-A)	and	the	Winslow	Code,	a	Winslow	

officer	acting	outside	of	the	officer’s	municipality	must	contact	the	applicable	

municipal	law	enforcement	agency	as	soon	as	possible.		Turner	argues	that	his	

seizure	 was	 unauthorized	 because	 the	 Winslow	 officer	 did	 not	 notify	

Waterville	police	in	advance	of	the	stop	despite	the	officer’s	testimony	that	it	

was	 “possible”	 to	 do	 so.	 	 The	 trial	 court	 twice	 declined	 to	 make	 that	 factual	
10	

finding,	 and	 the	 court	 did	 not	 make	 any	 other	 finding	 regarding	 the	 exact	

timing	 of	 the	 contact.	 	 Because	 the	 defendant	 specifically	 sought	 further	

factual	findings,	our	review	is	confined	to	the	court’s	explicit	findings.		In	the	

absence	of	findings	either	that	the	officer	notified	Waterville	in	advance	of	the	

stop	 or	 that	 it	 was	 not	 possible	 for	 the	 officer	 to	 have	 done	 so,	 we	 cannot	

affirmatively	 conclude	 that	 the	 officer	 had	 statutory	and	 municipal	 authority	

to	seize	Turner	outside	of	his	territorial	limits.		Cf.	Ehret	v.	Ehret,	2016	ME	43,	

¶	12,	 135	 A.3d	 101	 (confining	 appellate	 review	 to	 the	 trial	 court’s	 explicit	

findings	that	are	supported	by	the	record	when	a	motion	for	further	findings	

of	 fact	 and	 conclusions	 of	 law	 has	 been	 filed	 pursuant	 to	 M.R.	 Civ.	 P.	 52).		

Accordingly,	 we	 assume	 without	 deciding	 that	 the	 officer	 acted	 without	

statutory	authority	when	he	approached	Turner	in	his	stopped	car.	

C.	   Exclusionary	Rule		

      [¶15]		Thus,	the	question	presented	is	narrowed	to	this:		in	the	context	

of	these	facts,	where	(1)	the	officer	had	a	reasonable	and	articulable	suspicion	

that	a	crime	had	been	committed	in	his	presence,	or	that	a	person	was	in	need	

of	assistance,	in	the	neighboring	municipality	but	(2)	the	officer	was	without	

statutory	authority	to	act	in	that	municipality,	was	the	“seizure”	unreasonable	
                                                                                                              11	

for	purposes	of	the	Fourth	Amendment,	thereby	requiring	suppression	of	the	

evidence?4		

        [¶16]		Turner	argues	that,	based	on	our	precedent,	the	officer’s	conduct	

was	 unreasonable.	 	 He	 contends	 that	 the	 evidence	 should	 be	 suppressed	

because	 his	 conduct	 was	 not	 necessary	 to	 prevent	 imminent	 harm,	 was	 not	

carried	 out	 for	 community	 caretaking	 purposes,	 and	 was	 not	 undertaken	 at	

the	request	of	Waterville	law	enforcement.		

        [¶17]		A	review	of	the	precedent	on	which	Turner	relies	is	illuminating.		

In	 Jolin,	 we	 first	 considered	 whether	 the	 exclusionary	 rule	 applied	 when	 an	

arrest	 based	 on	 probable	 cause	 was	 made	 in	 violation	 of	 the	 fresh	 pursuit	

statute.	 	 639	 A.2d	 at	 1064.	 	 In	 that	 case,	 a	 Brewer	 police	 officer	 who	 was	 in	

Bangor	returning	from	a	coffee	break	stopped	and	arrested	a	driver	whom	she	

had	 witnessed	 driving	 erratically	 in	 Bangor.	 	 Id.	 at	 1063.	 	 The	 exclusionary	

rule	 did	 not	 require	 suppression	 because	 “the	 officer	 had	 probable	 cause	 to	

arrest	[the]	defendant	and	her	action	was	reasonable	in	light	of	the	immediate	

need	to	prevent	[him]	from	harming	himself	or	others.”		Id.	at	1064.	




   4	 	 The	 “exclusionary	 rule	 applies	 to	 violations	 of	 a	 defendant’s	 Fourth	 Amendment	 right	 to	 be	

free	from	unreasonable	searches	and	seizures.”		State	v.	Jolin,	639	A.2d	1062,	1064	n.2	(Me.	1994)	
(citing	 Mapp	 v.	 Ohio,	 367	 U.S.	 643,	 655	 (1961)).	 	 As	 we	 have	 held	 on	 several	 occasions,	 however,	
“evidence	 obtained	 from	 an	 extraterritorial	 arrest	 based	 on	 probable	 cause	 should	 not	 per	 se	 be	
excluded.”		Id.	at	1064.	
12	

       [¶18]		In	State	v.	Pike,	a	Milo	officer	approached	the	driver	of	a	car	who	

had	 pulled	 over	 just	 beyond	 the	 Milo	 town	 line	 to	 see	 whether	 there	 was	 a	

problem	 with	 the	 driver	 or	 if	 the	 car	 had	 broken	 down.	 	 642	 A.2d	 145,	 146	

(Me.	1994).		After	observing	indicators	of	impairment,	the	officer	performed	a	

license	 check	 and	 notified	 the	 appropriate	 law	 enforcement	 agency	 of	 the	

stop.	 	 Id.	 	 We	 held	 that,	 even	 if	 the	 officer	 had	 violated	 the	 fresh	 pursuit	

statute—which	we	assumed	but	did	not	decide—the	exclusionary	rule	did	not	

apply	 because	 the	 officer	 had	 probable	 cause	 to	 detain	 the	 driver,	 and	 he	

“acted	reasonably	and	did	not	intentionally	disregard	the	territorial	limits	to	

which	he	was	subject	in	order	to	ferret	out	crime.”		Id.	at	147.	

       [¶19]		Similarly,	in	Rideout,	we	affirmed	a	defendant’s	conviction	when	a	

Fort	Fairfield	officer	traveling	in	Presque	Isle	observed	a	vehicle	he	believed	

was	 being	 driven	 by	 a	 driver	 whose	 license	 had	 been	 suspended,	 requested	

that	a	Presque	Isle	officer	stop	the	vehicle,	and	was	told	by	the	dispatcher	to	

make	the	stop	himself.		2000	ME	194,	¶¶	2-3,	9,	761	A.2d	288.		We	held	that	“a	

reasonable	 and	 articulable	 suspicion	 satisfies	 the	 probable	 cause	 component	

of	the	Jolin	and	Pike	test,”	that	the	officer’s	actions	were	reasonable,	and	that	

the	officer	was	not	attempting	to	ferret	out	crime	with	intentional	disregard	of	

his	territorial	limits.		Id.	¶¶	8-9.	
                                                                                       13	

      [¶20]		Contrary	to	Turner’s	contention,	the	circumstances	in	Jolin,	Pike,	

and	Rideout	do	not	support	his	assertion	that	the	stop	here	was	unreasonable.		

Taken	together,	the	cases	stand	for	the	proposition	that	the	exclusionary	rule	

does	not	require	the	suppression	of	evidence	if	the	extraterritorial	exercise	of	

the	 officer’s	 authority	 was	 (1)	supported	 by	 the	 law	 and	 constitutional	

requirements	that	would	have	applied	had	the	officer	been	within	his	lawful	

territory;	 (2)	 justified	 by	 the	 facts	 surrounding	 the	 stop;	 and	 (3)	 not	 made	

unreasonable	 by	 the	 presence	 of	 other	 factors,	 such	 as	 a	 willful	 disregard	 of	

territorial	limits,	the	seeking	out	of	crime	in	another	territory,	or	a	complete	

failure	 to	 contact	 the	 local	 law	 enforcement	 agency.	 	 Although	 we	 have	 not	

decided	 “the	 point	 at	 which	 a	 violation	 of	 the	 fresh	 pursuit	 statute	 might	

trigger	an	exclusionary	rule,”	Pike,	642	A.2d	at	147,	and	we	do	not	do	so	here,	

we	 have	 indicated	 that	 an	 intentional	 disregard	 of	 territorial	 limits	 to	 ferret	

out	crime	could	require	the	suppression	of	evidence,	see	Rideout,	2000	ME	94,	

¶	9,	761	A.2d	288;	Jolin,	639	A.2d	at	1064;	Pike,	642	A.2d	at	147.		

      [¶21]		In	the	matter	before	us,	the	officer	did	not	intentionally	make	an	

excursion	into	Waterville	to	ferret	out	crime;	rather,	he	happened	to	observe	a	

crime	being	committed	while	engaged	in	a	lawful,	extraterritorial	traffic	stop.		

See	 30-A	 M.R.S.	 §	 2671(2)(E).	 	 He	 also	 communicated	 his	 actions	 promptly	
14	

enough	 that	 a	 Waterville	 officer	 arrived	 on	 the	 scene	 almost	 immediately.	

Furthermore,	 based	 on	 the	 officer’s	 observations	 of	 the	 driver	 striking	 the	

median	 and	 operating	 erratically,	 the	 officer	 could	 have	 reached	 several	

reasonable	 conclusions	 justifying	 the	 officer’s	 further	 investigation.	 	 For	

example,	until	the	officer	located	the	vehicle	parked	in	the	bank’s	parking	lot,	

the	 officer	 could	 have	 reasonably	 believed	 that	 the	 driver	would	 continue	 to	

pose	 an	 imminent	 risk	 to	 public	 safety	 or	 was	 himself	 in	 some	 circumstance	

needing	 assistance.	 	 Until	 the	 officer	 checked	 the	 driver’s	 condition	 through	

personal	 contact,	 the	 officer	 could	 have	 been	 reasonably	 acting	 in	 his	

community	caretaking	capacity.		Under	all	of	these	circumstances,	the	officer’s	

request	 for	 Turner’s	 license	 and	 registration	 during	 the	 very	 brief	 period	

between	making	contact	with	him	and	the	arrival	of	the	Waterville	officer	was	

not	unreasonable.	

      [¶22]	 	 In	 sum,	 the	 Winslow	 officer’s	 action	 of	 pursuing	 an	 erratically	

operated	vehicle	was	reasonable,	as	was	his	initial	contact	with	the	driver,	and	

the	officer	did	not	intentionally	disregard	his	territorial	limits	in	an	attempt	to	

ferret	out	crime.		The	motion	court	did	not	err	in	denying	Turner’s	motion	to	

suppress.	
                                                                                           15	

         The	entry	is:	

                            Judgment	affirmed.		
	
	      	      	      	       	       	
	
Scott	 F.	 Hess,	 Esq.	 (orally),	 The	 Law	 Office	 of	 Scott	 F.	 Hess,	 LLC,	 Augusta,	 for	
appellant	Ryan	Turner	
	
Maeghan	 Maloney,	 District	 Attorney,	 Francis	 Griffin,	 Asst.	 Dist.	 Atty.	 (orally),	
and	 Mary-Ann	 Letourneau,	 Stud.	 Atty.,	 Prosecutorial	 District	 IV,	 Augusta,	 for	
appellee	State	of	Maine	
	
	
Waterville	District	Court	docket	number	CR-2015-289	
FOR	CLERK	REFERENCE	ONLY